Citation Nr: 0301111	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  99-23 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the reduction from 100 to 20 percent effective 
October 1, 1999 for the service-connected post radical 
retropubic prostatectomy for cancer of the prostate was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to October 
1969.

In April 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, proposed to 
reduce to noncompensable the 100 percent rating assigned 
for the veteran's service-connected post radical 
retropubic prostatectomy for cancer of the prostate from 
100 percent (which had been in effect since August 28, 
1997) to 20 percent.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA), 
Regional Office (RO), which effectuated that reduction 
from October 1, 1999.

The July 1999 rating also proposed to further decrease the 
evaluation of carcinoma prostate status postoperative 
radical procedure from 20 percent to 0 percent.  The 
veteran attempted to file a notice of disagreement with 
this proposed reduction on September 13, 1999, prior to 
the issuance of a decision effectuating such reduction.  
The RO issued a rating on September 29, 1999 further 
reducing the prostate carcinoma residuals from 20 percent 
to 0 percent, effective December 1, 1999.  Notice of this 
decision was sent the same day as the rating.  The veteran 
was advised by the RO in a December 2001 letter that his 
September 13, 1999 attempt to file a notice of 
disagreement with the July 1999 proposed reduction was 
premature since this was not a final action.  This letter 
advised him that a final action had been taken and that if 
he wished to appeal the additional reduction from 20 to 0 
percent, he needed to file a notice of disagreement prior 
to September 29, 2000.  The veteran did not do so, and the 
propriety of further reduction of the evaluation of 
carcinoma prostate status postoperative radical procedure 
from 20 percent to 0 percent is not before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Since six months after completing the surgical and 
therapeutic treatment regimen for prostate cancer, the 
veteran has had no local recurrence or metastasis, and his 
residual symptoms of voiding dysfunction are not shown to 
be more than 20 percent disabling.


CONCLUSION OF LAW

The reduction in the disability evaluation for service-
connected post radical retropubic prostatectomy for cancer 
of the prostate from 100 percent to 20 percent disabling 
was proper.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.105(e), 4.2, 4.7, 4.31, 4.115b, 
Diagnostic Code 7538 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD-214 service personnel record reflects 
active duty service from May 1966 to October 1969.  He 
received the Vietnamese Service Medal, the Vietnam 
Campaign Medal with Device and the Combat Action Ribbon.  
Service medical records did not show any evidence of 
prostate cancer. 

In August 1997 the veteran filed a claim for service 
connection for residuals of exposure to Agent Orange 
described as a blood disorder and skin condition.  In 
September 1997 he was referred to urology for findings of 
enlarged prostate and elevated prostate-specific antigen 
(PSA) and was determined to possibly have prostate cancer.  
He continued to have elevated PSA and prostatic 
hypertrophy noted in October 1997 and underwent a 
prostatic needle biopsy and ultrasound and was assessed 
with prostate cancer.  He also underwent a bone scan in 
October 1997, which was negative. 

October 1997 CT scans of other internal organs besides the 
prostate were within normal limits with no evidence of 
periaortic or pelvic lymphadenopathy.  The same month, he 
amended his claim to include prostate cancer as secondary 
to exposure to Agent Orange.

On November 12, 1997, the veteran underwent a radical 
retropubic prostatectomy, to remove his prostate and 
pelvic lymph notes.  The pathology report from the day 
after surgery revealed a diagnosis of adenocarcinoma of 
the prostate, said to be extensive involving 35 percent of 
the prostate.  There was no evidence of metastasis, with 
the lymph nodes and bilateral vas deferens noted to be 
negative for malignancy.  Post-surgery complications were 
noted to involve venous thrombosis, asphyxia and 
food/vomit pneumonitis.  In December 1997, four weeks post 
surgery he had no problems except for diarrhea four to 
five times a day.  A few days later he returned for 
removal of his Foley catheter and to undergo anti 
coagulation therapy.  

The report of a December 1997 VA examination reflects the 
history of the veteran having undergone a total 
proctectomy on November 12, 1997.  He was noted to have 
been told that there was no evidence of lymph node spread, 
with the CT scan and bones being normal.  Postoperatively 
he developed a deep vein thrombosis (DVT) without 
pulmonary emboli and remained in the hospital still 
undergoing anticoagulation therapy.  His postoperative 
complaints were of some incontinence.  The diagnoses 
included carcinoma of the prostate, status post total 
proctectomy with complete removal.

VA treatment records from December 1997 through May 1998 
reflect that the veteran was discharged from the hospital 
in January 1998 following his surgery and treatment for 
deep vein thrombosis.  On January 1998 follow up to prior 
hospitalization, he was noted to be on medication for 
problems other than prostate cancer residuals and was 
otherwise doing well.  No post surgery PSA was noted.  
Another follow up report drafted at the end of January 
1998 reveals no interval symptoms except for some fatigue.  
On urology follow up in April 1998, he was doing fairly 
well, with a PSA below 0.06 noted in January.  

In May 1998 the veteran underwent a VA genital urinary 
examination.  He complained that his voiding had not 
returned to normal and indicated that he did not have a 
satisfactory urinary stream, but simply dribbled the urine 
out.  He indicated that it took some time to empty his 
bladder and that he voided every one to two hours per day 
depending on fluid intake.  He indicated that he had some 
urinary incontinence and wore a pad both day and night.  
He said he only used one pad during the day and one at 
night.  He had an urgency to urination when he felt the 
sensation of needing to void but ordinarily did not have 
any particular urge incontinence.  

His incontinence was more of a terminal dribble probably.  
He did not note any stress incontinence when lifting, 
straining or coughing and he was noted to cough with some 
frequency due to smoking.  He denied any known hematuria 
since the surgery and never any lithuria.  He did not have 
any urinary tract infections.  He did have two to three 
time nocturia but no serious enuresis accidents.  He wore 
the nighttime pad as a precautionary measure.  He 
complained of impotence since the surgery.  There were no 
testicular signs or symptoms of abnormality since the 
surgery and no complaints of particular abdominal pain or 
tenderness once the incision healed well.  

On physical examination there was no evidence of skin 
maceration or abnormality of the penis to suggest any 
persistent dampness.  His peroneal pad was noted to be 
dry.  Rectal examination revealed no significant findings 
except for a flat area where the prostate was removed and 
there seemed to be no mass, thickening or scar in this 
region.  The impression was adenocarcinoma of the prostate 
gland, status post radical prostatectomy with secondary 
sexual impotence and minimal urinary incontinence 
primarily due to terminal dribbling apparently.  Antigen 
testing and urinalysis were done and reported as normal.  

In June 1998, the veteran was noted to have a voiding 
obstruction and plans were made for him to undergo a 
cystoscopy with dilatation to release a bladder neck 
contracture.  

The surgeon's notes from the June 1998 cystoscopy reflect 
a diagnosis of possible bladder neck contracture, 
postoperative radical perineal in November 1997, with 
contracture found.  The records surrounding this surgery 
reveal no evidence of recurrent malignancy.  

Based on the findings of this May 1998 examination and the 
VA treatment records, the RO issued a rating in April 1999 
that proposed to reduce the veteran's radical retropubic 
prostatectomy for prostate cancer from 100 percent to 20 
percent disabling.  The veteran was sent correspondence 
dated April 22, 1999 informing him of this proposed 
reduction and providing him a 60 day period in which to 
submit evidence showing that the reduction should not be 
made.  

In the interim, another VA examination was conducted in 
May 1999, which included claims file review and physical 
examination.  The examiner recited the history of the 
prostate cancer surgery and subsequent postoperative 
course, including the mid-1998 cystoscopy surgery for 
bladder neck contracture.  Since that time the veteran was 
said to have voided easily and well with a good urinary 
stream and excellent urinary control.  He had no 
particular stress incontinence, but indicated that if he 
had an extremely full bladder and could not get to a 
restroom fairly promptly, he occasionally had some urge 
incontinence.  

This was not frequent or severe problem and he used no 
padding for this possible occurrence.  He had no nocturnal 
enuresis and no irritating urinary symptoms, nor any 
hematuria or lithuria of any kind.  There was no evidence 
of any testicular enlargement or tenderness or abnormality 
in this way.  Just in the past six weeks, he complained of 
some occasional sharp shooting pain down the anterior or 
medial thigh down to the level of the knee originating in 
the low abdomen.  This could extend to one or both thighs.  
The examiner noted that the veteran had not consulted his 
primary physician regarding whether this pain could be 
related to his thrombosis problems. Again he complained of 
persistent impotence since the radical proctectomy.  

On physical examination, the abdomen was soft, with the 
liver edge palpable on deep respiration, with no other 
organs or masses noted.  There was no CVA tenderness and 
the lower midline surgical scar was well healed.  Genital 
and rectal examination revealed normal findings, including 
than the site of the prostatectomy, which was flat and 
smooth with no evidence of any nodularity or other 
abnormality.  The diagnosis was adenocarcinoma of the 
prostate gland post radical proctectomy. 

A rating action was issued in July 1999 wherein the RO 
reduced the evaluation to 20 percent, effective October 1, 
1999 (the first day of the month following the expiration 
of the 60-day period from the date the veteran was 
notified of the proposed reduction).  This rating also 
granted service connection separately for sexual 
impotence.  

Evidence received after the July 1999 reduction includes 
the report of a January 2001 VA examination performed by 
the same examiner who had done the 1998 examination.  At 
the time of this examination, the veteran's urinary stream 
had become quite good and his urinary control had almost 
completely improved.  He rarely used pads except as a 
precautionary measure when he was planning to be out and 
about for the day.  He had no particular frequency or 
urgency during the day, but still had two to three time 
nocturia.  He no longer had terminal dribbling at this 
time.  There had been no testicular enlargement or 
abnormality, no hematuria, lithuria, dysuria or other 
urinary signs lately.  His overall health was noted to be 
rather poor due to other medical problems such as 
pneumonia.  

Physical examination revealed no evidence of abnormal 
masses or tenderness on abdominal examination.  Genital-
rectal examination also yielded no evidence of abnormal 
masses or pathology.  The area where the prostate was 
resected was flat and smooth with no nodularity present.  
The impression was status post radical prostatectomy for 
adenocarcinoma of the prostate gland.  He was noted to 
have general medical disability possibly related to this 
condition.  Urinalysis and PSA testing were reported as 
negative on addendum.




VA treatment records from 2000 through 2001 primarily 
reflect treatment for complications of a severe 
respiratory infection.  In December 2000, the veteran was 
hospitalized with pneumonia and underwent cytology for an 
obstructive bronchial lesion to rule out carcinoma.  The 
specimen was negative for malignancy.  In February 2001, 
the veteran reported to a psychiatrist that he was being 
checked for possible cancer of the lung.  A February 20001 
pulmonary clinic's discharge report contains a physician's 
assessment regarding the veteran's respiratory problems, 
and opined that a minor endobronchial abnormality shown 
while on ventilator did not look like cancer, and was 
thought to be a normal variant.  This doctor felt that it 
was not necessary to do another bronchoscopy as this did 
not appear to be bronchogenic cancer.  This doctor also 
noted prostate cancer among the discharge diagnoses, but 
provided no opinion as to whether it was active.  None of 
these records suggest the recurrence of prostate cancer.  


Criteria

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board has also considered all regulatory provisions 
which are potentially applicable through the assertions 
and issues raised in the evidence of record as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55 
(1994).

Conclusions reached on any given medical issue to include 
a determination with regard to such things as degree or 
extent of functional impairment of a disability, etc., the 
United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, CAVC) has repeatedly 
admonished that VA cannot substitute its own judgment or 
opinion for that of a medical expert.  See, i.e., Colvin 
v. Derwinski, 1 Vet. App. 761 (1991).

The CAVC has also held that a determination with regard to 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

Prostate cancer is rated under Diagnostic Code 7528, 
Malignant neoplasms of the genitourinary system.  It is 
noted thereunder that "[f]ollowing the cessation of 
surgical, X- ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration 
of six months.  Any change in evaluation based upon that 
or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e)... If there has been no 
local reoccurrence of metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant. 38 C.F.R. § 4.115(b), Diagnostic Code 7528 
(2002).

Where diagnostic codes refer to these specific areas of 
dysfunction, only the predominant area of dysfunction 
shall be considered for rating purposes. Id. 

There are numerous provisions of 38 C.F.R. § 4.115b which 
relate to renal or voiding dysfunction [all of which have 
been cited to the veteran in the various Statements and 
Supplemental Statements of the Case].  In general, under 
renal dysfunction, a noncompensable rating is assignable 
when there is albumin and casts with history of acute 
nephritis, or hypertension which is noncompensable under 
Code 7101; higher ratings from 30 to 100 percent are 
assignable when there is constant albumin and other 
symptoms to symptoms requiring regular dialysis.

Pursuant to the criteria for voiding dysfunction, 
disorders are rated as to the particular condition as 
urine leakage, frequency, or obstructed voiding.  In this 
regard, continual urine leakage requiring the wearing of 
absorbent materials which must be changed less than 2 
times per day warrants an evaluation of 20 percent.  The 
next higher rating (40 percent) requires the wearing of 
absorbent materials, which must be changed 2 to 4 times 
per day. 38 C.F.R. § 4.115a.  The maximum evaluation (60 
percent) is warranted for continual urine leakage 
requiring the wearing of absorbent materials, which must 
be changed more than 4 times a day.  

For obstructed voiding, a 10 percent evaluation is 
warranted for marked symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) that is manifested 
by any one, or combination, of the following: (1) Post 
void residuals greater than 150 cc; (2) Uroflowmetry, 
markedly diminished peak flow rate (less than 10 cc/sec); 
(3) Recurrent urinary tract infections secondary to 
obstruction; or (4) Stricture disease requiring periodic 
dilatation every 2 to 3 months.  Also, urinary retention 
that requires intermittent or continuous catheterization 
is rated as 30 percent disabling, the maximum for urinary 
obstruction.

In accordance with 38 C.F.R. § 3.105(e), where the 
reduction in evaluation of a service-connected disability 
or employability status is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being 
made, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  

The beneficiary will be notified at his or her latest 
address of record of the contemplated action and furnished 
detailed reasons therefor, and will be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided in paragraph (i) of this 
section, if additional evidence is not received within 
that period, final rating action will be taken and the 
award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action 
expires.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to 
time readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards. 38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and 
material of record in an appropriate case before VA, there 
is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2002).
Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2002)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  I

In this case, the veteran was provided with a copy of the 
rating decision on appeal explaining the RO's decisions in 
his claim and statement of the case and a supplemental 
statement of the case containing the relevant laws and 
regulations.  The February 2002 supplemental statement of 
the case specifically provided the new duty to assist 
regulations of the VCAA.  Further a Decision Review 
Officer (DRO) decision dated in February 2002 addressed 
the factual evidence, laws and regulations pertinent to 
this claim.   

Additionally, in the July 1999 letter that notified the 
veteran as to the proposed reduction, the RO sent the 
veteran a letter advising him as to what evidence he 
needed to submit to the RO and what evidence it would 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing VA's obligation to communicate 
with claimants as to evidence development).  

The veteran has not alleged any private treatment, only VA 
treatment and it appears that the RO has attempted to 
obtain all pertinent VA medical treatment for his prostate 
cancer, and that evidence is of record.  The RO has 
repeatedly provided VA examinations of his residuals of 
prostate cancer.  The veteran was afforded a final 
opportunity to submit evidence in August 2002 directly to 
the Board.  There has been no indication since then that 
there is any additional evidence pertinent to the claims, 
which has not, been obtained.

Therefore there is no need to remand this matter for 
further development or for due process consideration under 
the VCAA of 2000.  Thus, VA's duty to notify and assist 
the veteran has been satisfied, and there is sufficient 
evidence of record to decide the claim.  Accordingly, 
there is no need for the case to be remanded for the RO to 
consider it under the provisions of the new legislation.  


Propriety of Reduction

The veteran contends that his prostate cancer should not 
have been reduced from 100 percent to 20 percent.  His 
representative further contends that the VA examination of 
May 1999 was incomplete because it did not address whether 
the veteran's cancer was active.

In the instant case, the veteran underwent a radical 
retropubic prostatectomy for prostate cancer on November 
12, 1997.  A rating action was issued in March 1998, 
wherein the RO granted service connection for this 
condition and awarded a 100 percent disability evaluation 
effective August 29, 1997, the date of the original 
service connection claim.  

Thereafter, medical evidence was submitted showing an 
uneventful recovery postoperatively, apart from the DVT 
that developed during his hospital stay (which is service 
connected and evaluated separately from the prostate 
cancer).  The records surrounding the surgery reveal that 
the prostate cancer had not spread to other organs and PSA 
readings were normal in January 1998.  

A May 1998 VA examination revealed findings of no prostate 
cancer residuals, except for persistent erectile 
dysfunction (which is being evaluated as service connected 
separately from the prostate cancer residuals) and some 
stress incontinence.  Again, PSA readings were noted to be 
normal in May 1998, as were urine test results.  The 
remainder of the May 1998 examination did not reflect any 
findings that would indicate recurrence of active cancer.  
The incontinence at this time was shown to be a terminal 
dribbling that required two pads in a 24-hour period.  

In April 1999, the RO issued a decision that proposed to 
reduce the veteran's radical retropubic prostatectomy for 
prostate cancer from 100 percent to 20 percent disabling, 
based upon the results of a May 1998 VA examination 
discussed above.  

The veteran was sent correspondence dated April 22, 1999 
informing him of this proposed reduction and providing him 
a 60 day period in which to submit evidence showing that 
the reduction should not be made.  No evidence was 
received from the veteran during this time period and a 
rating action was issued in July 1999 wherein the RO 
reduced the evaluation to 20 percent, effective October 1, 
1999 (the first day of the month following the expiration 
of the 60 day period from the date the veteran was 
notified of the proposed reduction).

A review of the record clearly shows that the reduction in 
the veteran's disability evaluation was made in compliance 
with 38 C.F.R. § 3.105(e).  Therefore, it is concluded 
that the reduction was procedurally proper.

Furthermore, the evidence submitted after the July 1999 
reduction reveals that the veteran's urinary symptoms 
greatly improved after cystoscopy was performed in June 
1998.  Elsewhere the medical records do not indicate any 
recurrence of cancer.  Subsequent VA examinations of May 
1999 and January 2001 continued to show no evidence of 
recurrence of cancer, with normal PSA and urinalysis 
findings.  

The most recent records of treatment for severe 
respiratory infection between December 2000 and February 
2001 likewise did not show any evidence of active cancer 
traceable to his prostate cancer.  Specifically, testing 
for a possible bronchial malignancy a was shown to be 
negative in December 2000 and February 2001.  

Since six months post-the cessation of the veteran's 
cancer therapy regimen, numerous evaluative tests have 
been entirely negative for recurrent or persistent cancer 
of the prostate or elsewhere, and the veteran is without 
symptoms or abnormal pathology, aside from a voiding 
dysfunction shown to be less than 100 percent disabling.

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim for a restoration to a 100 percent evaluation for 
cancer of the prostate.


Additional Matter

With respect to this claim, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  The Board, however, is still obligated to seek 
all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to 
identify all potential theories of entitlement to a 
benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant 
to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  In the case at hand, the RO 
provided the veteran the criteria for assignment of 
extraschedular evaluation and obviously considered them, 
but did not grant increased compensation benefits on this 
basis.

Although the veteran is shown to have had repeated 
hospitalizations and is currently unemployable, this is 
due to disabilities unrelated to his prostate cancer such 
as nonservice connected obstructive airways disease, that 
has caused him to undergo lengthy periods of 
hospitalization.  The medical evidence does not show his 
residuals of prostate cancer to markedly interfere with 
his employability or require periods of hospitalization to 
the extent as to render impractical the application of the 
regular schedular standards.  

Accordingly, there exists no basis upon which to predicate 
referral of the veteran's claim to the Under Secretary for 
Benefits or the Director of the VA Compensation and 
Pension Service for consideration of this matter on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


ORDER

Reduction of the evaluation for transitional cell 
carcinoma of the bladder from 100 percent to 20 percent 
disabling was proper; the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

